DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 8 and 12 are rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as evidenced by NPL (Main Alloys Cast and Chemical Composition).  An English machine translation of Oikawa (JPH07214338) is included with the Notice of Reference Cited (PTO-892).  Draht (US 2015/0144602) is being used as an English language equivalent for Draht (WO 2013/178542)
With respect to the limitations of claim 1, Oikawa teaches a method for fastening a first electrically conductive material (Fig 4, aluminum board 2, 0013) to a second electrically conductive material (steel plate 3, 0013) using electrical resistance welding (0013, welding by resistance the tip part 6, and the steel plate 3 by the electrode 7), comprising: placing the first and second materials together in physical and electrical contact (Fig 4a, 4b), the first material having a lower melting point (aluminum board 2) than the second material (steel plate 3); placing an electrically conductive (the pin (4) which consist of iron system metal, pin 4 made from steel material SC450, 0007, 0024) fastener with a cap (Figs 1, 9, pin 4, rotation prevention type f, 0010, 0019) having a shaft that is weldable to the second material (0013, as the pin 4 of the sectional shape shown in Fig.1 (b) is pressurized by the electrode 7 from a reverse side and is indicated to be a plane of composition of the aluminum board 2 to Fig.4 (b), it pierces through the aluminum board 2, By contacting the tip part 6 of the pin 4 to the steel plate 3 furthermore, energizing between the pin 4 and the steel plate 3, pressurizing the pin 4 and the steel plate 3 by the electrode 7, and welding by resistance the tip part 6 and the steel plate 3 of the pin 4 like the case of Fig.1 (d) shows how to join the steel plate 3 
Oikawa discloses the claimed invention except for the fastener with cap having a downwardly extending peripheral lip; the peripheral lip capturing material extruded therein from the first material during the steps of applying, urging, compressing, softening, collapsing and welding.  
However, Draht discloses the fastener with cap (Figs 1-3, joining part 10, head 12, 0056) having a downwardly extending peripheral lip (lip surrounding under-head-groove 16, 0058); the peripheral lip capturing material extruded (under-head-groove 16 is provided for material receiving or material accommodation of displaced material from the at least one component 20, 0058) therein from the first material during the steps of applying, urging, compressing (Figs 11, 12, 15-17), softening, collapsing and welding is known in the art.  It would also have been obvious for one having ordinary skill in the art 
With respect to the limitations of claims 2, 3, 5 and 8, Oikawa teaches the first material includes at least one of aluminum (aluminum board 2), copper, magnesium and alloys thereof, the second material includes at least one of steel (steel plate 3, 0013), titanium, alloys thereof and Inconel and the fastener is made from at least one of steel (iron system metal, SC450), titanium, alloys thereof and Inconel; the second material is a second fastener and the fastener and second fastener clamp the first material there between (Figs 4a, 4b); the fastener has a capability to fasten a range of thicknesses of the first material to the second material by deforming to a selected degree during the step of welding (0013); the stack includes a plurality of layers of material (Fig 6a, aluminum board 2, aluminum metal layer 9, 0016) having a melting point less than a melting point of the second material (Fig 6a, iron system metal layer 10, 0016) and less than a melting point of the fastener (pin 4 made from steel material SC450, as evidenced by NPL Main Alloys Cast and Chemical Composition).
With respect to the limitations of claim 12, Oikawa teaches a fastener for fastening (Figs 1, 9, pin 4, rotation prevention type f, 0010, 0019) a first electrically conductive material (Fig 4, aluminum board 2, 0013) to a second electrically conductive material (steel plate 3, 0013) using electrical resistance welding (0013, welding by resistance the tip part 6, and the steel plate 3 by the electrode 7), comprising: a cap and a shaft extending from the cap (pin 4) and having an end distal to the cap, the fastener, when placed in a stack including the first and second electrically conductive materials and subjected to an electrical potential applied across the stack, is configured to conduct an electrical current that passes through the stack to cause resistive heating and soften the first material (0013, as the pin 4 of the sectional shape shown in Fig.1 (b) is pressurized by the electrode 7 from a reverse side and is indicated to be a plane of composition of the aluminum board 2 to Fig.4 (b), it pierces through the aluminum board 2, By contacting the tip part 6 of the pin 4 to the steel plate 3 furthermore, energizing between the pin 4 and the steel plate 3, pressurizing the pin 4 and the steel plate 3 by the electrode 7, and welding by resistance the tip part 6 and the steel plate 3 of the pin 4 like the case of Fig.1 (d) shows how to join the steel plate 3 and the aluminum board 2 via the pin 4), the first material has a lower melting point (aluminum board 2) than the second material (steel plate 3), the shaft is capable of piercing the first material and welding to the second material at the end (0013).  
Oikawa discloses the claimed invention except for the fastener having a cap with a curved peripheral lip, and the cap is configured to capture the first material between the cap and the second material after the end is welded to the second material.  
However, Draht discloses the fastener having a cap (Figs 1-3, joining part 10, head 12, 0056) with a curved peripheral lip (lip surrounding under-head-groove 16, 0058), and the cap is configured to capture the first material between the cap and the second material (under-head-groove 16 is provided for material receiving or material accommodation of displaced material from the at least one component 20, 0058) after the end is welded to the second material (as disclosed by Oikawa) is known in the art.  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the fastener of Oikawa having a first and second material joined by a conductive fastener having a cap and shaft with the fastener having a cap with a curved peripheral lip, and the cap is configured to capture the first material between the cap and the second material after the end is welded to the second material of Draht for the purpose of providing a known fastener configuration having a recess that accommodates material displaced during the insertion process (0058).

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 1, further in view of Iwase (US 2009/0294410).
With respect to the limitations of claim 4, Oikawa in view of Draht discloses the claimed invention except for further comprising the step of applying a corrosion barrier between at least one of the fastener, the first layer and the second layer prior to the step of applying.
However, Iwase discloses further comprising the step of applying a corrosion barrier (Figs 6-8, film 11, 0067, organic resin film, paint) between at least one of the fastener, the first material (Figs 6-8, aluminum alloy sheet 20, 0067) and the second material (Figs 6-8, steel sheet 10, 0067) prior to the step of applying is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of fastening a first material to a second electrically conductive material of Oikawa in view of Draht having a second steel layer with the step of applying a corrosion barrier between at least one of the fastener, the first material and the second material prior to the step of applying of Iwase for the purpose of forming a known resistance barrier on the second steel layer to prevent corrosion (0067, 0068) and providing a method for effectively resistance welding a first aluminum layer to the second steel layer having a corrosion resistance barrier with a fastener.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 1, further in view of Gravell (US 1,296,651).
With respect to the limitations of claims 5 and 6, Oikawa in view of Draht discloses the claimed invention except for explicitly showing the fastener has a capability to fasten a range of thicknesses of the first material to the second material by deforming to a selected degree during the step of welding; the fastener cap having an initial configuration and a final configuration and further comprising the step of deforming the cap from the initial configuration to the final configuration during said steps of applying, piercing and welding, the cap abutting against the first material after completion of the step of welding.  However, Gravell disclose the fastener has a capability to fasten a range of thicknesses of the first material to the second material by deforming to a selected degree during the step of welding (Fig 1, gap between bottom of head 6 and top of plate 1 allows for a range of plate thicknesses to be fastened); the fastener cap having an initial configuration (Fig 1) and a final configuration (Fig 3) and further comprising the step of deforming the cap from the initial configuration to the final configuration during said steps of applying, piercing (as disclosed by Oikawa) and welding, the cap abutting against the first layer after completion of the step of welding (see figures 1, 2, Pg 1, Col 2, Line 69 thru Pg 2, Col 1, Line 3) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of fastening a first material to a second electrically conductive material of Oikawa in view of Draht having fastener with the fastener has a capability to fasten a range of thicknesses of the first material to the second material by deforming to a selected degree during the step of welding; the fastener cap having an initial configuration and a final configuration and further comprising the step of deforming the cap from the initial configuration to the final configuration during said steps of applying, piercing and welding, the cap abutting against the first material after completion of the step of welding of Gravell for the purpose of providing a known fastener configuration that provides for a strong joint between two overlapping workpieces. 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 1, further in view of Okabe (US 6,037,559).
With respect to the limitations of claim 7, Oikawa in view of Draht discloses the claimed invention except for further comprising stamping the fastener from a sheet prior to the step of placing the fastener.  However, Okabe discloses further comprising stamping (Col 5, Lines 30-35, a circular blank 5 is made by punching from a third metal member) the fastener (Figs 1, 2, circular blank 5, Col 5) from a sheet prior to the step of placing the fastener is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the method of fastening a first material to a second electrically conductive material of Oikawa in view of Draht having fastener with the further comprising stamping the fastener from a sheet prior to the step of placing the fastener of Okabe for the purpose of using a conventional processing method for forming a fastener for the resistance joining of a dissimilar metal assembly.

Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 1, further in view of Johnson (US 3,219,790).
With respect to the limitations of claim 9, Oikawa in view of Draht discloses the claimed invention except for the cap has a radiused surface and the electric potential is applied by electrodes, at least one of which has a tip with a shape that is complementary to the radiused surface.  However, Johnson discloses the cap has a radiused surface (Figs 1-5, segments 18, Col 5, Lines 60-67) and the electric potential is applied by electrodes (electrode 20, electrode 30, Col 6), at least one of which has a tip with a shape that is complementary (electrode 20, portion 27, Col 6) to the radiused surface is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to modify the method of fastening a first material to a second electrically conductive material of Oikawa in view of Draht with the cap has a radiused surface and the electric potential is applied by electrodes, at least one of which has a tip with a shape that is complementary to the radiused surface of Johnson for the purpose of forming a known electrode configuration that allows a fastener to be easily retained and accurately placed in welding position by the electrode.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 1, further in view of Cohen (US 4,447,700).
With respect the limitations of claim 10, Oikawa in view of Draht discloses the claimed invention except for further comprising a step of tempering the weld after the step of forming the weld.  However, Cohen discloses further comprising a step of tempering the weld (Abstract, Col 2, Lines 28-32, 50-55, tempering stage) after the step of forming the weld is known in the art.  It would have been for one having ordinary skill in the art before the effective filing date of the invention to modify the method of fastening a first material to a second electrically conductive material of Oikawa in view of Draht is silent to a tempering the weld with further comprising the step of tempering the weld after the step of forming the weld of Cohen for the purpose of reducing the thermal stresses across the weld zone which would be produced from normal more rapid cooling (Col 11, Lines 7-12).
With respect to the limitations of claim 11, Cohen discloses the compressive force applied during the step of tempering is of a magnitude between 400 to 1000 pounds and the current is in a range of 3,000 to 12,000 Amperes (Col 7, Lines 22-25, 7000-9000 amperes).  Oikawa in view of Draht and Cohen discloses the claimed invention except for the compressive force applied during the step of tempering is of a magnitude between 400 to 1000 pounds.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the compressive force applied during the step of tempering is of a magnitude between 400 to 1000 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable processing conditions involves only routine skill in the art.  One would further have been motivated to modify the welding method of Oikawa in view of Draht and Cohen with the recited conditions of amperage and force for the purpose of adjusting the welding parameters to match the material properties of the insert, panels, panel thickness and electrode type used (see MPEP 2144.04).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 12, further in view of Fussnegger (US 6,291,792).
With respect to the limitations of claim 13, Oikawa in view of Draht discloses the claimed invention except for the shaft is hollow, and the shaft has a cross sectional shape that diverges from a tip at the end to cap; the fastener has two diverging cross section portions conjoined at a central downwardly directed cusp, the end being ring shaped.  
However, Fussnegger discloses the shaft is hollow (Fig 1, central hollow shaft), and the shaft has a cross sectional shape that diverges from a tip at the end to cap Figs 1, 2, conical central portion of clip part 1, Col 2) is known in the art.  It would have been for one having ordinary skill in the art before the effective filing date of the invention to adapt the fastener attaching a first material to a second electrically conductive material of Oikawa in view of Draht with the fastener has a hollow shaft with a cross sectional shape that diverges from tip to cap of Fussnegger for the purpose of providing a known hat-like fastener that improves the welded joint of lap or web-welded joint of overlapping sheets (Col 1, Lines 10-15, 58-65).
With respect to claim 18, Fussnegger discloses the fastener has two diverging cross section portions conjoined at a central downwardly directed cusp, the end being ring shaped (Fig 1).

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 12, further in view of Bassler (US 2011/0097142).
With respect to the limitations of claims 14, 15 and 17, Oikawa discloses the fastener is asymmetric about a rotational axis (Fig 1, pin 4 is asymmetric about the horizontal rotational axis; Fig 8f).  Draht discloses the cap has a radiused surface (Figs 1-3).  Oikawa in view of Draht discloses the claimed invention except for the fastener has a varying wall thickness.
However, Bassler discloses the fastener has a varying wall thickness (Fig 6A, recess 5, 0039) is known in the art.  It would have been for one having ordinary skill in the art before the effective filing date of the invention to adapt the fastener attaching a first material to a second electrically conductive material of Oikawa in view of Draht with the fastener has a varying wall thickness of Bassler for the purpose of providing a known fastener configuration that provides for even melting of the shaft during welding (0039).

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 12, further in view of Hinden (US 4,482,795).
2.	With respect to the limitations of claim 16, Oikawa in view of Draht discloses the claimed invention except for the fastener has at least one spline extending from an exterior surface thereof.  However, Hinden discloses the fastener has at least one spline extending from an exterior surface thereof (Fig 1, ribs 19, Col 4) is known in the art.  It would have been for one having ordinary skill in the art before the effective filing date of the invention to adapt the fastener attaching a first material to a second electrically conductive material of Oikawa in view of Draht with the fastener has at least one spline extending from an exterior surface thereof of Hinden for the purpose of providing a known rib configuration that prevents the fastener from laterally deflecting forces (Col 3, Lines 1-10).

3.	Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Draht (WO 2013/178542) as applied to claim 12, further in view of Fujikawa (US 4430034).
4.	With respect to the limitations of claim 19, Oikawa in view of Draht discloses the claimed invention except for the fastener has two diverging cross section portions conjoined at a central threaded fastener portion.  However, Fujikawa discloses the fastener has two diverging cross section portions conjoined at a central threaded (Figs 6, 7, screw part 5, Col 2) fastener portion (Figs 6, 7, diverging head 4, Col 2) is known in the art.  It would have been for one having ordinary skill in the art before the effective filing date of the invention to adapt the fastener attaching a first material to a second electrically conductive material of Oikawa in view of Draht with the fastener has two diverging cross section portions conjoined at a central threaded fastener portion of Fujikawa for the purpose of providing a known fastener configuration that allows for a threaded connection.  

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Oikawa (JPH07214338) in view of Bassler (US 2011/0097142).
With respect to the limitations of claim 20, Oikawa teaches a fastener for fastening (Figs 1, 9, pin 4, rotation prevention type f, 0010, 0019) a first electrically conductive material (Fig 4, aluminum board 2, 0013) to a second electrically conductive material (steel plate 3, 0013) using electrical resistance welding (0013, welding by resistance the tip part 6, and the steel plate 3 by the electrode 7), comprising: a cap, and a shaft extending from the cap and having an end distal to the cap (pin 4), the fastener, when placed in a stack including the first and second electrically conductive materials and subjected to an electrical potential applied across the stack, is configured to conduct an electrical current that passes through the stack; to cause resistive heating, and soften the first material (0013, as the pin 4 of the sectional shape shown in Fig.1 (b) is pressurized by the electrode 7 from a reverse side and is indicated to be a plane of composition of the aluminum board 2 to Fig.4 (b), it pierces through the aluminum board 2, By contacting the tip part 6 of the pin 4 to the steel plate 3 furthermore, energizing between the pin 4 and the steel plate 3, pressurizing the pin 4 and the steel plate 3 by the electrode 7, and welding by resistance the tip part 6 and the steel plate 3 of the pin 4 like the case of Fig.1 (d) shows how to join the steel plate 3 and the aluminum board 2 via the pin 4), the first material has a lower melting point (aluminum board 2) than the second material (steel plate 3), the shaft is capable of piercing the first material and welding to the second material at the end (0013); the cap (pin 4) is configured to capture the first material between the cap and the second material after the end is welded to the second material.   
Oikawa discloses the claimed invention except for the shaft having a hollow portion that diverges in a direction from the end to the cap.
However, Bassler discloses the shaft having a hollow portion that diverges in the direction (Figs 6, 7, recesses 5, tubular rivet, 0039) from the end to the cap is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the fastener of Oikawa having a first and second material joined by a conductive fastener having a cap and shaft with the shaft having a hollow portion that diverges in the direction from the end to the cap of Bassler for the purpose of providing a known tubular welding fastener that allows for a homogeneous current and force distribution across the cross-section of the fastener (0039).

Response to Amendments
Claims 1, 4, 6, 10-13 and 20 have been amended.  
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on 1/14/2022 with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
3/11/2022